 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON




 3
                                                                   Sep 06, 2019
                                                                       SEAN F. MCAVOY, CLERK


 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:19-CR-127-RMP-2
 8                              Plaintiff,
                                                  PROTECTIVE ORDER
 9          v.

10    TIMOTHY PAUL MARCHINI, a/k/a
      daddy4ltlgrl (2),
11
                                Defendant.
12

13         The Court has read and considered the United States’ unopposed Motion for a

14   Protective Order pursuant to 18 U.S.C. § 3509, regarding protecting the identities of

15   minor children, with regard to Defendant Timothy Paul Marchini (a/k/a

16   “daddy4ltlgrl”) (“Defendant”). ECF No. 31. The Court has also read the

17   Government’s Motion to Expedite the Court’s consideration of the protective order.

18   ECF No. 32. The motion to expedite is granted.

19         Good cause having been shown, the Court grants the parties’ unopposed

20   Motion for a Protective Order, ECF No. 31. IT IS HEREBY ORDERED that the

21   privacy protection measures mandated by 18 U.S.C. § 3509(d) that apply when a


     PROTECTIVE ORDER ~ 1
 1   case involves a person under the age of eighteen years who is alleged to be a victim

 2   of a crime of sexual exploitation, or a witness to a crime committed against another

 3   person, apply to this case.

 4         IT IS FURTHER ORDERED that all persons acting in this case in a capacity

 5   described in 18 U.S.C. § 3509(d)(1)(B), shall:

 6         1.     Keep all documents that disclose the names, identities, or any other

 7                information concerning children in a secure place to which no person

 8                who does not have reason to know their contents has access;

 9         2.     Disclose such documents or the information in them that concerns

10                children only to persons who, by reason of their participation in the

11                proceeding, have reason to know such information;

12         3.     Not permit Defendant herself to review the unredacted discovery

13                outside the presence of defense counsel or a defense investigator;

14         4.     Not permit Defendant to keep any discovery in her own possession

15                outside the presence of defense counsel or a defense investigator; and

16         5.     Not permit Defendant to keep, copy, or record the identities of any

17                child or victim identified in discovery in this case.

18         IT IS FURTHER ORDERED that all papers to be filed in Court that disclose

19   the names or any other information identifying or concerning children shall be filed

20   under seal without necessity of obtaining a Court order, and that the person who

21   makes the filing shall submit to the Clerk of the Court:


     PROTECTIVE ORDER ~ 2
 1         1.     the complete paper to be kept under seal; and

 2         2.     the paper with the portions of it that disclose the names or other

 3                information identifying or concerning children redacted, to be placed in

 4                the public record.

 5         IT IS FURTHER ORDERED that the parties and the witnesses shall not

 6   disclose children’s names at pre-trial proceedings or at trial in this case. The parties

 7   shall prepare their witnesses and instruct them to refer to the alleged minor victims

 8   only by using agreed-upon initials or pseudonyms (e.g., “Victim A,” “Victim B”),

 9   rather than their names, in opening statements, during the presentation of evidence,

10   and in closing arguments.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order and provide copies to counsel.

13         DATED September 6, 2019.

14
                                                 s/ Rosanna Malouf Peterson
15                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
16

17

18

19

20

21


     PROTECTIVE ORDER ~ 3
